Citation Nr: 0512287	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-30 411	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for kidney failure, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for minimal myocardial 
ischemia, claimed as secondary to PTSD.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

The veteran is claiming entitlement to service connection for 
hypertension, kidney failure, and minimal myocardial 
ischemia, claimed as secondary to service-connected PTSD.  
The Board notes that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.  38 C.F.R. § 3.310(a) (2004).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a) (2004).  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In April 2003, the veteran was provided with a VA examination 
in which the examiner was asked to provide an opinion as to 
whether the veteran had hypertension, kidney failure, or 
minimal myocardial ischemia that was etiologically related to 
his service-connected PTSD.  While the examiner opined that 
the veteran's disorders were not likely related to PTSD, he 
did not offer an opinion specifically as to whether PTSD had 
aggravated the veteran's hypertension, kidney disorder, or 
minimal myocardial ischemia.  The Board finds that such an 
opinion is necessary prior to the adjudication of the 
veteran's claims in order to comply with the Allen case.  
Such an opinion is also deemed necessary in this case as 
there is medical evidence that does suggest such a causal 
relationship.  In this regard, a VA staff psychiatrist opined 
in September 2002 that the veteran's "PTSD symptoms 
complicate and aggravate his cardiovascular symptoms."  
Similarly, in July 2003, that same examiner stated that the 
veteran's "difficulties dealing with minor stressors 
aggravates his cardiovascular pathology and as a consequence 
affect his cerebrovascular condition."  Finally, the 
veteran's representative has submitted some medical 
literature suggesting that PTSD may be a causative or 
aggravating factor with respect to cardiovascular disease and 
specifically myocardial ischemia.  

With respect to the veteran's claim of entitlement to 
individual unemployability, the Board finds that additional 
development is also necessary.  The Board notes that a 
veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  To qualify for a total rating for 
compensation purposes, the evidence must show (1) a single 
disability rated as 100 percent disabling; or (2) that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities 
and there is one disability ratable at 60 percent or more, 
or, if more than one disability, at least one disability 
ratable at 40 percent or more and a combined disability 
rating of 70 percent.  See 38 C.F.R. § 4.16 (2004).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b) (2004).

Here, the veteran's service-connected disabilities include 
PTSD and tinnitus, rated as 50 percent and 10 percent 
disabling, respectively.  His combined disability evaluation 
is 60 percent and he does not meet the minimum schedular 
criteria for TDIU of a combined 70 percent disability rating 
under 38 C.F.R. § 4.16 (2004).  Nevertheless, as stated 
previously, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards may submit claims to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, in cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a) (2004).  

In this case, it is unclear whether the veteran's service-
connected disabilities, and his PTSD in particular, render 
him unable to secure or follow a substantially gainful 
occupation.  The veteran underwent a VA examination in May 
2003 to determine the nature and etiology of his various 
disabilities.  At that time, the general medical examiner 
concluded that "if this gentleman is unemployable, it would 
appear to be more on the basis of psychiatric problems and 
not physical."  The VA psychiatric examiner in May 2003 
concluded that the veteran's PTSD was moderate in degree, and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  She also opined that the veteran had "moderate 
symptoms" and "moderate limitations" in social 
functioning, with "mild to moderate limitations in 
occupational functioning."  However, a later dated VA 
outpatient record suggests that the veteran's PTSD had 
worsened.  In this regard, A VA outpatient treatment report 
dated in July 2003 noted that the veteran's PTSD symptoms 
precluded gainful employment and rendered him unable to 
function in any normal competitive environment.  At that 
time, he was assigned a GAF score of 38.  As there appear to 
be some significant inconsistencies between the findings of 
the above two reports particularly as to the impact of the 
veteran's PTSD on his employability, the Board finds that an 
additional examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The claims folder should be referred 
to the April 2003 VA general medical 
examiner for further clarifying opinion 
as to the relationship, if any, between 
the veteran's nonservice-connected 
hypertension, kidney failure, and minimal 
myocardial ischemia and his service-
connected PTSD.  If that examiner is 
unavailable or unable to respond to the 
following questions, the case should be 
referred to another suitably qualified 
examiner.  The examiner is requested to 
respond to the following: 

(a) Is it at least as likely as not 
that the veteran's hypertension, 
kidney failure, and minimal 
myocardial ischemia have been 
aggravated by his service-connected 
PTSD.  

(b) If the answer to (a) is yes, what 
is the degree of additional 
impairment resulting from the 
aggravation.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
assess the effect of the veteran's 
service-connected PTSD on his 
employability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

Any further indicated tests and studies, 
including psychological testing, should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.

The examiner must comment on the extent 
to which PTSD, affects occupational and 
social functioning.  Specifically, the 
examiner should address the impact the 
PTSD has on the veteran's ability to 
obtain and retain gainful employment.

The examiner must express an opinion as 
to whether PTSD has rendered the veteran 
unemployable either individually or 
together with his service-connected 
disabilities.  The complete rationale for 
any opinion expressed must be set forth 
in a legible report.

3.  The RO should then review the record 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




